Citation Nr: 1046351	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  05-38 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Entitlement to service connection for right knee, left hip, 
bilateral ankle, bilateral leg arthritis and gouty arthritis of 
the feet, to include as secondary to the service-connected 
residuals of frostbite of the hands.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from July 1947 to June 
1950 and from August 1950 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In July 
2008 and January 2010, the Board remanded the issue listed on the 
title page to the RO for additional development.

An October 2009 statement from the Veteran raised the 
issue of entitlement to service connection for sleep 
apnea, which has not been adjudicated by the RO.  The 
Board noted this in the January 2010 remand.  To date, no 
action has been taken.  This issue is again REFERRED to 
the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


REMAND

This appeal must again be remanded to obtain a VA medical opinion 
adequate for adjudication purposes.  D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008); Jones v. Shinseki, 23 Vet. App. 382, 389 
(2010) (providing guidance in determining whether an inconclusive 
medical opinion is adequate for adjudication purposes).  

Following the January 2010 remand, the RO/AMC obtained VA 
treatment records, Walter Reed treatment records, a June 2010 VA 
examination report, and in August 2010, obtained Armed Forces 
Retirement Home (AFRH) records.  First, the Board notes that the 
June 2010 examiner did not have access to the AFRH records which 
includes treatment for gout and osteoarthritis.  Next, in both 
the July 2008 and January 2010 remands, the Board instructed the 
examiner to provide an explanation for all medical opinions.  The 
June 2010 examination report showed that the examiner did not 
find current pathology related to right knee, left hip, bilateral 
ankles, or gouty arthritis of the feet to support a diagnosis.  
However, she found degenerative arthritis of the right knee and 
bilateral feet to be present.  She believed it was speculative to 
relate either disorder to frostbite residuals of the hands.  The 
examiner did not provide any scientific explanation for her 
opinion.  

The Board observes the fact that a medical opinion is 
inconclusive does not by itself render it inadequate for rating 
purposes.  Jones, supra.  Instead, the Board must consider the 
opinion in light of guidance provided by the United States Court 
of Appeals for Veteran Claims (Court).  See id.  The Court 
recently held that before the Board can rely on an examiner's 
conclusion that an etiology opinion would be speculative, the 
examiner must explain the basis for such an opinion or the basis 
must otherwise be apparent in the Board's review of the evidence.  
Id at 390.  The Court further stated that the inability to opine 
on questions of diagnosis and etiology cannot be the first 
impression of an uninformed examiner, but rather an assessment 
arrived at after all due diligence in seeking relevant medical 
information that may have a bearing on the requested opinion.  
Id. at 389.  

The June 2010 examiner failed to explain whether the inconclusive 
medical opinion was due to lack of scientific studies reflecting 
a positive association or the Veteran's medical history, among 
any number of possible rationales.  The Board cannot substitute 
or extrapolate a rationale for the medical opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  

After careful consideration of Jones, supra. and the prior remand 
instructions, the Board finds that the claims file must be 
returned to the June 2010 examiner for an updated opinion.  
Jones, supra.; D'Aries, supra.  If she is unavailable, an 
appropriately qualified healthcare provider should be contacted 
for review.  

The following considerations will govern the updated medical 
opinion.  The claims file and a copy of this remand must be 
available for review.  The examiner will acknowledge receipt and 
review of these documents in the updated opinion.  

For the diagnoses of degenerative joint disease of the right knee 
and degenerative joint disease of the bilateral feet, provide the 
following medical opinions for each disability: (1) whether the 
disability is more or less likely related to active service or 
secondary to service connected frostbite residuals of both hands; 
and (2) whether the disability was more or less likely aggravated 
by service connected frostbite residuals of both hands.  An 
explanation must accompany all opinions.  If the examiner cannot 
give an opinion without resort to speculation, he or she must 
state so and explain why a non-speculative opinion cannot be 
furnished.  The examiner is also asked to identify any 
outstanding records that might provide a basis for a non-
speculative opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Contact the examiner furnishing the July 
2010 VA examination for a medical opinion.  
If she is unavailable, contact an 
appropriately qualified healthcare provider.  

The claims file and a copy of this remand 
must be available for review.  The examiner 
will acknowledge receipt and review of these 
documents in the opinion.  

For the diagnosed degenerative joint disease 
of the right knee and degenerative joint 
disease of the bilateral feet, provide the 
following medical opinions for each 
disability: (1) whether the disability is 
more or less likely related to active service 
or secondary to service connected frostbite 
residuals of both hands; and (2) whether the 
disability was more or less likely aggravated 
by service connected frostbite residuals of 
both hands.  An explanation must accompany 
all opinions.  

If the examiner cannot give an opinion 
without resort to speculation, he or she must 
state so and explain why a non-speculative 
opinion cannot be furnished.  The examiner is 
also asked to identify any outstanding 
records that might provide a basis for a non-
speculative opinion.  

2.  To help avoid future remand, the RO/AMC 
must ensure that the medical opinion complies 
with the Board's instructions.  If the 
opinion does not comply, take appropriate 
corrective action.  D'Aries, supra.; See 
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claim on appeal.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his representative 
an appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).






